United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4192
                         ___________________________

                                 Brannon D. Taylor

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: June 25, 2019
                               Filed: July 17, 2019
                                  [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Brannon D. Taylor pleaded guilty in 2009 to one count of carjacking in
violation of 18 U.S.C. § 2119 and one count of possession of a firearm in relation to
a “crime of violence”—the carjacking—in violation of 18 U.S.C. § 924(c)(1)(A). The
district court1 imposed a 125-month sentence for the former conviction and a 84-
month sentence for the latter, to be served consecutively. Taylor moved to correct his
sentence under 28 U.S.C. § 2255 in the wake of Johnson v. United States,135 S. Ct.
2551 (2015) (concluding that the residual clause found in 18 U.S.C. § 924(e)(2)(B)(ii)
is unconstitutionally vague). He argued that he was improperly convicted of using
a firearm in connection with a crime of violence because one of two subsections
defining such a crime—the residual clause of 18 U.S.C. § 924(c)(3)(B)—was
unconstitutionally vague.

      The district court determined that the provision was not unconstitutionally
vague and denied Taylor’s petition, along with his request for a certificate of
appealability (COA). We too denied Taylor’s subsequent request for a COA. On
remand from the Supreme Court in light of Sessions v. Dimaya, 138 S. Ct. 1204
(2018) (concluding that the residual clause found in 18 U.S.C. § 16(b) is
unconstitutionally vague), we requested supplemental briefing and granted a COA
regarding whether § 924(c)(3)(B) was void for vagueness in light of Dimaya, and
whether Taylor’s carjacking conviction nonetheless qualified as a crime of violence
under the force clause of 18 U.S.C. § 924(c)(3)(A). We thereafter held the case in
abeyance pending the Supreme Court’s decision in United States v. Davis, 139 S. Ct.
2319 (2019) (concluding that the residual clause of § 924(c)(3)(B) is
unconstitutionally vague), which disposed of the first issue.

       Notwithstanding the holding in Davis, we deny Taylor’s request for relief
under § 2255 because his carjacking conviction qualifies as a crime of violence under
the force clause of § 924(c)(3)(A). An offense qualifies thereunder if it is a felony
and “has as an element the use, attempted use, or threatened use of physical force
against the person or property of another.” 18 U.S.C. § 924(c)(3)(A). Taylor


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-
contends that carjacking is not a crime of violence under the force clause because the
carjacking statute permits a conviction by intimidation, which he argues does not
require the use of violent physical force. See 18 U.S.C. § 2119 (prohibiting “[taking]
with the intent to cause death or serious bodily harm . . . a motor vehicle that has been
transported, shipped, or received in interstate or foreign commerce from the person
or presence of another by force and violence or by intimidation”). We rejected this
argument with respect to the same statute in Estell v. United States, 924 F.3d 1291,
1293 (8th Cir. 2019), and, for the same reasons expressed therein, we reject it here.

      The denial of Taylor’s § 2255 petition is affirmed.
                      ______________________________




                                          -3-